Citation Nr: 1142808	
Decision Date: 11/22/11    Archive Date: 12/06/11

DOCKET NO.  08-02 335	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Togus, Maine


THE ISSUE

Entitlement to service connection for bilateral hearing loss. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

John Francis, Counsel 







INTRODUCTION

The Veteran served on active duty from July 1972 to July 1974. 

This appeal comes before the Board of Veterans' Appeals (Board) from a June 2005 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO).  


FINDINGS OF FACT

1.  The Veteran was exposed to high levels of noise from non-combat artillery fire in service.  

2.  The Veteran's hearing acuity meets the criteria for VA disability.  

3.  The Veteran's current bilateral hearing loss is not related to any aspect of service including exposure to non-combat artillery fire.  


CONCLUSION OF LAW

The criteria for service connection for bilateral hearing loss have not been met.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.385 (2011).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide and; (3) that the claimant is expected to provide.  See 38 C.F.R. § 3.159(b)(1).  This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 
18 Vet. App. 112 (2004).  

Further, VA must review the information and the evidence presented with the claim and provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating, or is necessary to substantiate, each of the five elements of the claim, including notice of what is required to establish service connection and that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded. Dingess v. Nicholson, 19 Vet. App. 473 (2006).    

In correspondence in February 2005, the RO provided notice that met the requirements except that the notice did not provide information on the criteria for assignment of a rating or effective date.  However, the Board concludes that such error was harmless given that service connection is being denied, and hence no rating or effective date will be assigned with respect to the claimed disorders.  

In addition, VA has obtained all relevant, identified, and available evidence and has notified the appellant of any evidence that could not be obtained.  VA has also obtained a medical examination.  Thus, the Board finds that VA has satisfied both the notice and duty to assist provisions of the law.

The Veteran served in a U.S. Army artillery unit with no combat or overseas service.  He contends that he experiences bilateral hearing loss as a result of exposure to high noise levels from artillery fire in service.  

The RO received the Veteran's first claim in January 2005.  In June 2005, the RO issued an initial decision that denied service connection for bilateral hearing loss.  

A written communication from a claimant or his or her representative expressing dissatisfaction or disagreement with an adjudicative determination by the agency of original jurisdiction and a desire to contest the result will constitute a notice of disagreement. While special wording is not required, the notice of disagreement must be in terms that can be reasonably construed as disagreement with that determination.  38 C.F.R. § 20.201(2011); see also Moore v. West, 13 Vet. App. 69 (1999)(defining a valid notice of disagreement).

In correspondence in September 2005, the Veteran expressed timely disagreement with the decision.  The Veteran requested reconsideration but also noted that he "would welcome the opportunity to contest it further."   The RO considered the Veteran's correspondence as a request for reconsideration, and in December 2005 again denied the claim for service connection for bilateral hearing loss on the merits.  

In April 2006 within the appeal period for both rating decisions, the Veteran submitted another claim for service connection for hearing loss which the RO evaluated as a petition to reopen a final disallowed claim.  In August 2006, the RO found that the Veteran had not submitted new and material evidence and declined to reopen the claim.  The Veteran submitted correspondence in September 2006 expressing disagreement within one year of the December 2005 and August 2006 rating decisions using the same language as in his September 2005 correspondence.   The RO again considered the correspondence as a petition to reopen the claim and denied the petition in May 2007.  The Veteran expressed timely disagreement in August 2007. 

The Board concludes that the Veteran expressed clear and timely disagreement with the June 2005 initial rating decision and a desire to contest the result in his correspondence of September 2005.  Therefore, the initial June 2005 rating decision did not become final, and the appeal must be adjudicated by the Board on the merits.  

Service connection may be granted for disability resulting from a disease or injury incurred in or aggravated by military service.  For the showing of chronic disease in service, there must be a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time.  If chronicity in service is not established, evidence of continuity of symptoms after discharge is required to support the claim.  Service connection may also be granted for a disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.   38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.
 	
In order to establish service connection for a claimed disorder, there must be
(1) medical evidence of current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997); Brammer v. Derwinski, 
3 Vet. App. 223 (1992).  

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.   

Service personnel records showed that the Veteran served in an artillery unit.  In a May 2006 questionnaire, the Veteran reported that he participated in firing several different artillery pieces.  The Veteran reported that after service he worked as a postal clerk.  His recreational activities included golf, tennis, and fishing.  

Service treatment records contain the results of enlistment and discharge audiometric examinations in July 1972 and May 1974 respectively that showed normal hearing acuity and no organic ear symptoms or disorders. 

In June 2005, a VA audiologist noted a review of the claims file and the Veteran's report of declining hearing acuity in background noise since service.  The audiologist noted the Veteran's reports of exposure to artillery fire and no history of occupational and recreational exposure after service.  The Veteran denied experiencing tinnitus.  On examination, puretone hearing acuity thresholds were measured as greater than 40 decibels at all test frequencies in both ears.  Speech discrimination scores were 94 percent bilaterally.  Tympanograms were normal.  The audiologist diagnosed moderate to moderately severe sensorineural hearing loss on the right and moderate to profound sensorineural hearing loss on the left.  The audiologist acknowledged that the Veteran was exposed to high noise levels in the artillery unit but concluded that the hearing loss was not related to that exposure because the Veteran's hearing acuity was normal at the time of enlistment and at discharge and that hearing loss typically did not have a delayed onset.  

In October 2006, a private audiologist noted the Veteran's report of noise exposure from artillery fire in 1972-74 and a gradual loss of hearing acuity for years.  The Veteran reported that he worked for the Postal Service and was an avid hunter but wore hearing protection during that activity.  The Veteran's spouse reported observing the Veteran's hearing difficulty in high background noise and use of a telephone with the right ear only.  The Veteran reported occasional tinnitus but no history of ear infections or family history of hearing loss.  The audiologist did not report puretone threshold measurements but noted the same diagnosis as was noted by the VA examiner in June 2005.  Speech recognition scores were 64 and 72 percent in the right and left ears respectively.  Although the audiologist acknowledged the report of noise exposure in service, she did not comment on the etiology of the hearing loss.  

In a January 2008 statement, the Veteran's representative contended that since the Veteran's only documented noise exposure was in service, it was reasonable that ear damage occurred in service.   

The Board concludes that the Veteran has bilateral hearing loss that meets the VA criteria for disability because puretone threshold measurements obtained in June 2005 are 40 decibels or greater at all frequencies and because speech discrimination scores obtained in October 2006 were less than 94 percent bilaterally.  The Veteran's report of high noise exposure from artillery in service is competent and credible as it is consistent with the nature and circumstances of his service. 

The Board concludes that service connection for hearing loss is not warranted because the only credible medical opinion of record is that his current hearing disorder is not related to that noise exposure in service.  The Board acknowledges the Veteran's and his representative's sincerely held belief that his hearing loss is related to high noise levels as he reports no family history of the disorder or post-service acoustic trauma.  As a layperson, the Veteran does not possess the necessary knowledge of medical principles, and his assertions, standing alone, are not probative as to the etiology of his current hearing acuity.  See Bostain v. West, 11 Vet. App. 124, 127 (1998), citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  

Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence").  In this case, the Veteran did not report experiencing hearing loss until sometime after service.  The Board places greatest probative weight on the opinion of the VA audiologist who considered the noise exposure in service and the audiometric testing performed at enlistment and discharge and concluded that the artillery noise did not cause ear damage and a delayed onset of hearing difficulty.  There is no contrary opinion of record.  Moreover, contrary to the Veteran's contention that there is no other possible cause for hearing loss, presbycusis is also a common cause.  As the VA examiner was a licensed audiologist, the competency of the examiner is presumed, absent a showing of some evidence to the contrary.  Hilkert v. West, 12 Vet. App. 145 (1999).


The weight of the credible and probative evidence demonstrates that the Veteran's current bilateral hearing loss first manifested after service and is not related to his active service including exposure to artillery fire.  As the preponderance of the evidence is against this claim, the "benefit of the doubt" rule is not for application, and the Board must deny the claim.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for bilateral hearing loss is denied. 



____________________________________________
DENNIS F. CHIAPPETTA

Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


